Exhibit 10.1

 
 
STRICTLY CONFIDENTIAL -SUBJECT TO CONTRACT
 
 
AGREEMENT FOR EXCLUSIVE DEALING
AND LETTER OF INTENT
 
This AGREEMENT FOR ECLUSIVE DEALING AND LETTER OF INTENT (the "LOI"), is
effective October 11, 2009 (the "Effective Date"), between Hyperdynamics
Corporation of One Sugar Creek Center Blvd, Suite 125, Sugar Land, Texas 77478,
USA ("HDY") acting for itself and as agent for on behalf of SCS Corporation of
One Sugar Creek Center Blvd, Suite 125, Sugar Land, Texas 77478, USA ("SCS"), of
the first part, and Dana Petroleum (E&P) Limited, of 17 Carden Place, Aberdeen
AB10 1UR, Scotland, UK ("DANA"), of the second part. HDY and DANA may also be
referred to herein individually as a "Party" or collectively as the "P arties".
 
Recitals:
 
WHEREAS, HDY owns, through its wholly owned and controlled subsidiary, SCS,
certain rights pertaining to the Hydrocarbon Production Sharing Contract dated
September 22, 2006 between the Republic of Guinea and SCS (the "PSC"); and
 
WHEREAS a Memorandum of Understanding in relation to the PSC has been entered
into between the Republic of Guinea and SCS dated September II, 2009(the
''MoU'');and
 
WHEREAS, DANA possesses certain expertise and resources that it believes will be
beneficial in the exploration and development of the area to which the PSC
applies as may be varied pursuant to the MoU (the "Project"); and
 
WHEREAS, DANA wishes to evaluate its potential participation in the Project on
an exclusive basis; and
 
WHEREAS, the Parties wish to record in this LOI certain binding and certain
non-binding commercial terms and conditions on which the Parties have agreed to
continue discussions and conduct further mutual evaluation and negotiations with
the possibility of, but not the obligation to, reaching binding definitive
agreement(s) as to DANA's participation in the Project (the "Definitive
Agreements").
 
NOW, THEREFORE, the Parties hereby agree as follows:
Article I Non-Binding Provisions
 
1.1 Non-Binding Nature of Provisions. The Parties have set out in Exhibit "A"
attached hereto and incorporated herein their preliminary and non-binding
understanding of certain commercial terms and conditions which may be addressed
in the prospective Definitive Agreements. The Parties agree that no provision of
this LOI shall obligate either Party to enter into any Definitive Agreements,
and that no commercial terms set out in Exhibit "A" attached hereto shall be
legally binding in any way upon either Party. This LOI reflects only the
preliminary understanding of the Parties with respect to the potential due
diligence and negotiation with respect to a transaction regarding the Project,
and is not intended to, shall not be construed to, and does not constitute an
agreement of either Party to (a) perform due diligence, negotiate, or consummate
any transaction regarding the Project, or (b) enter into any Definitive
Agreements with respect to the Project.

 
 

--------------------------------------------------------------------------------

 

1.2. Further, the Parties expressly acknowledge and agree that this Article I of
this LO!I (other than this Article 1.2), is not intended to be legally binding
and that neither Party shall have any obligation to the other with respect
thereto unless and until both Parties execute mutually agreed and duly
authorized Definitive Agreements. Further, it is understood that the Definitive
Agreements contemplated in this LOI are subject to review and approval in
accordance with the policies and procedures established by the each Party's
respective board of directors for transactions of this nature.
 
1.3 It is envisaged that the Definitive Agreements will include (i) a sale and
purchase agreement in respect of the transfer of the DANA Working Interest (as
hereinafter defined) (the "SPA");
(ii) a deed of assignment of the PSC, validly transferring title to the DANA
Working Interest to DANA (the "PSC Assignment") with all requisite governmental
approvals; and (iii) a joint operating agreement based on the AIPN International
Operating Agreement (the "JOA'). It is also intended that, subsequent to
execution of the Definitive Agreements, the Parties will enter into an amendment
to, or restatement of, the PSC as required by, incorporating the relevant terms
of, and superseding, the MoU (the ''PSC Amendment/Restatement' ). HDY will
provide within seven (7) working days of the Effective Date an initial draft of
the SPA, the PSC Assignment and the JOA for review and evaluation by DANA. The
Parties will work jointly in preparing the PSC Amendment/Restatement to the PSC.
It is further envisaged that the Parties will work together in a cooperative
fashion on all other technical, commercial and strategic matters and will
attempt to incorporate such cooperation into the relevant provisions of the JOA
and the PSC Amendment/Restatement.
 
1.4 It is further envisaged that HDY/SCS shall enter into an agreement on
substantially equivalent terms and conditions to those set forth herein with a
major oil company with the technical and financial capability to operate the
project (the "Major") in relation to a working interest other than the DANA
Working Interest, and that such Major shall also become a party to the JOA and
assume the operatorship of the project in due course. In the event that HDY /SCS
is unable to secure the participation of a Major (as envisaged by Article 1.4),
prior to 30 November 2009, or such later date as may be agreed in writing, HDY
shall notify DANA accordingly in writing and DANA shall have the right, at its
sole option, to notify HDY in writing that it is willing to accept the
assignment of an increased DANA Working Interest of up to fifty percent (50%) on
the same terms and conditions, mutatis mutandis, as those set forth in this LOI,
other than financial consideration (which shall be subject to the mutual
agreement of the Parties), and in addition, subject always to all necessary
governmental and third party approvals, assume the operatorship of the PSC from
SCS (the "DANA Option"). The DANA Option shall be built into the terms of the
SPA.
Article II Binding Provisions
 
The following provisions shall be binding upon the Parties:
 
2.1. Exclusive Dealing. HDY agrees that it and its Affiliated Companies
including, without limitation SCS, will negotiate exclusively with DANA with
regard to the prospective acquisition by DANA of an undivided twenty three
percent (23%) working interest in and under the PSC and the initial Contract
Area (as such term is defined in the PSC) (the "DANA Working Interest"), or, in
the circumstances envisaged by Article 1.4, an increased DANA Working Interest
of up to fifty percent (50%). More specifically, HDY shall, and shall procure
that its Affiliated Companies including, without limitation, SCS shall: (i) not
initiate, or otherwise participate in, directly or indirectly, a solicitation of
any other offer or proposal for the sale, assignment or transfer, directly or
indirectly, through merger, consolidation or otherwise, of the DANA Working
Interest, which means any interest in the PSC and/or
 

 
 

--------------------------------------------------------------------------------

 

the Contract Area that is or would be inclusive of the DANA Working Interest;
and (ii) cease negotiations and discussions with any other persons that have
indicated an interest in, or have submitted an offer to acquire any interest in
the DANA Working Interest or any interest in the PSC and/or Contract Area that
is or would be inclusive of the DANA Working Interest. The obligations of HDY
and its Affiliated Companies including, without limitation, SCS, to deal
exclusively with DANA herein will commence on the Effective Date and continue
until the earlier to occur of the Termination Date or the Parties ' execution of
mutually agreed and duly authorized Definitive Agreements.
 
2.2 Due Diligence: Obligation to Negotiate in Good Faith. During the time period
commencing on the Effective Date and continuing until the earlier to occur of
the Termination Date or the Parties' execution of mutually agreed and duly
authorized Definitive Agreements, the Parties will conduct due diligence with
respect to the prospective transaction described herein, and shall negotiate in
good faith regarding such prospective transaction.
 
2.3 Term of this LOI. Unless otherwise extended by mutual agreement in writing,
this LOI shall terminate at midnight local time in Houston, Texas, on 31
December 2009, unless the mutually agreed and duly authorized Definitive
Agreements have been entered into on or prior to such date, such date of
termination being herein referred to as the "Termination Date".
 
HDY may not unilaterally terminate this LOI prior to the Termination Date. If
the LOI terminates as a result of Definitive Agreements not having been executed
prior to the Termination Date , neither Party shall have any obligation or
liability to the other except to the extent that, prior to the Termination Date,
a Party has breached any of the binding provisions of this LOI.
 
2.4 Confidentiality. The terms and conditions of the Confidentiality Agreement
entered into by DANA and SCS on September 8, 2008 (the "CA"), are incorporated
by reference into this LOI and shall apply with regard to all information
exchanged or developed hereunder. Notwithstanding the foregoing , neither Party
shall be prohibited from making any disclosure if it is necessary to do so in
order to comply with the applicable laws, rules, or regulations of any
governmental entity, court, or stock exchange having jurisdiction over such
Party or any of its Affiliated Companies (which term shall have the same meaning
herein as defined in the CA.
 
2.5 DANA Participation Prior to Execution of Definitive Agreements.
Notwithstanding any other provisions hereof, DANA shall be entitled to
participate fully with HDY/SCS in the evaluation of technical data leading to
direction and interpretation of geological and geophysical data during that
period of the LOI prior to the execution of Definitive Agreements and,
furthermore, shall participate fully during such period in the preparation for
negotiations with the Ministry of Mines, Energy and Hydraulics of the Republic
of Guinea (the "Ministry") regarding the terms of the PSC Amendment/Restatement;
shall be kept fully appraised of the progress of such negotiations; and, subject
to Ministry consent, shall be entitled to participate in such negotiations. Such
negotiations shall be commenced as soon as reasonably practicable following the
Effective Date.
 
2.6 Press Releases. Neither Party may issue press releases, public
communications or public statements regarding the existence or terms of this LOI
and matters arising in relation hereto unless and until the other Party has been
furnished with a copy of such statement in advance and has given written
approval, which shall not be unreasonably withheld and which shall be timely
given, in no case exceeding twenty-four (24) hours. Notwithstanding the
foregoing, neither Party shall be prohibited from making any disclosure if it is
necessary to do so in order to comply with the applicable laws, rules, or
regulations of any governmental entity, court, or stock exchange having
jurisdiction over such Party or any of its Affiliated Companies.
 

 
 

--------------------------------------------------------------------------------

 

2.7 Choice of Law. This LOI and the transactions contemplated herein, and any
dispute pursuant hereto shall be subject to and construed in accordance with,
and governed by, the laws of the State of Texas without reference to the
conflict of laws principles thereof. Any dispute arising out of or relating to
this LOI, including any question regarding its existence, validity or
termination, which cannot be amicably resolved by the Parties, shall be settled
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (ICC) by three arbitrators or, if both Parties agree, by a
sole arbitrator, appointed in accordance with the said Rules. The arbitration
proceedings shall be held in London, England and shall be conducted in the
English language. Awards shall be reduced to writing, and shall be final and
binding on the Parties without the right of appeal. The Parties undertake to
carry out the award without delay. Judgement upon the award may be entered in
any court having jurisdiction. A dispute shall be deemed to have arisen when
either Party notifies the other Party in writing to that effect.
 
2.8 Costs and Expenses. Each Party shall be liable for its own legal, accounting
and other costs and expenses incurred by it in connection with the undertakings
associated with this LOI, including, without limitation, the negotiation and
execution of Definitive Agreements.
 
2.9 Counterparts. This LOI may be executed and delivered by the Parties (in
original form or by facsimile or emailed pdf scan) in counterparts, each of
which shall be deemed an original instrument, but all of which together shall
constitute the same instrument, provided that this LOI shall not be effective
until each Party has executed and delivered a counterpart.
 
2.10 Entire Agreement. This LOI constitutes the entire understanding among the
Parties with respect to the subject matter hereof, superseding all negotiations,
prior discussions and prior agreements and understandings relating to such
subject matter.
 
2.11 Amendments. This LOI may not be amended nor any rights hereunder waived
except by written mutual agreement of the Parties.
 
2.12 Assignment. This LOI and the rights and obligations herein may not be
assigned by a Party, in whole or in part, without the prior written consent of
the other Party.
 
2.13 No Third party Beneficiaries. This LOI is intended to benefit only the
Parties hereto and their respective permitted successors and assigns.
 
2.14 Notices. All notices and communications with respect to this LOI shall be
in writing. Any communication or delivery hereunder shall be deemed to have been
duly made and the receiving Party charged with notice (i) if personally
delivered, when received, (ii) if sent by telecopy or facsimile transmission, on
the first business day on or after which such facsimile is successfully
transmitted and received,(iii) if mailed, three
businessdaysaftermailing,certifiedmail,returnreceiptrequested,or(iv)if sent by
overnight courier, the first business day on or after such notice is sent by
overnight courier.
 
All notices shall be addressed as follows:
 
If to DANA: Mr. John Downey" Manager International Business and New Ventures, 17
Carden Place, Aberdeen, AB10 1UR, Scotland, UK Telephone +44 1224 652 400,
Facsimile: +44 1224 652 401.
 
If to HDY: Attn: Ray Leonard, Chief Executive Officer, Hyperdynamics
Corporation, One Sugar Creek Center Blvd., Suite 125, Sugar Land, Texas 77478,
USA Telephone + I 713.353.9400, Facsimile
+1713.353.9434.


 
 

--------------------------------------------------------------------------------

 

Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.
2.15 Compliance With U.S. and International Laws Governing Sanctions and Corrupt
Practices. Each Party represents that, to the best of its knowledge and belief,
it is not subject to economic or other sanctions imposed under the laws of the
United States or treaties or conventions of the United Nations and is eligible
to receive exports from the United States under the laws of the United States.
 
[Execution Page Follows}
 

 
 

--------------------------------------------------------------------------------

 

The Parties have executed this AGREEMENT FOR EXCLUSIVE DEALING AND LETTER OF
INTENT as of the Effective Date.
 
HYPERDYNAMICS CORPORATION
By: /s/ Ray Leonard
Ray Leonard
Chief Executive Officer
 

DANA PETROLEUM (E&P) LIMITED
By: /s/ Stuart M. Paton
Stuart M. Paton
Technical & Commercial Director
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 
Essential Commercial Terms
 
This Exhibit sets forth certain essential business terms for a prospective
transaction which is being considered by the Parties. These terms are set forth
solely for the purpose of furthering discussions between the Parties, and is not
intended to, and shall not be construed to, create any legally binding
obligation enforceable against either Party.
 
Agreements: 
 
SPA to be negotiated and executed by HDY, SCS and DANA (or its nominated
Affiliated Company), in respect of the acquisition by DANA of the DANA Working
Interest as more particularly described below.
PSC Assignment assigning the DANA Working Interest to DANA, such that
DANA becomes a party to the PSC, to be negotiated and executed by SCS, DANA (or
its nominated Affiliated Company), any third parties to the PSC, and the
Government of the Republic of Guinea, or such alternative means of effecting and
documenting the transfer of the DANA Working Interest to DANA as may be mutually
agreed in writing by HDY, SCS and DANA.
JOA (including Accounting Procedure) in respect of the PSC and Contract Area to
be negotiated and executed by SCS, DANA (or its nominated Affiliated Company)
and any third party co-venturers.
The foregoing agreements constitute the "Definitive Agreements".
PSC Amendment/Restatement, to be negotiated by SCS, DANA (or its nominated
Affiliated Company), any third party co-venturers, and the Government of the
Republic of Guinea incorporating, inter alia, the relevant terms of, and
superseding, the MoU, and to be executed by all parties to the PSC.
 
Assignor: SCS Corporation.
 
Assignee: DANA  Dana Petroleum (E&P) Limited (or its nominated Affiliated
Company). As described in Article 1.4 above.
 
Option:  DANA Working Interest: An undivided twenty three percent (23%) working
interest in the PSC and Contract Area to be assigned by the PSC Assignment
contemporaneously with execution of the JOA, subject to government and third
party approvals and consents as required, which interest may be increased to up
to a maximum of fifty percent (50%) pursuant to the DANA Option.
 
Contract Area:  Contract Area, as such term is defined in the PSC, it being
understood and acknowledged that such Contract Area is subject to variation
pursuant to the MoU.
 
Consideration:  US$20,000,000 payable as follows:
 
(i) US$5,000,000 payable, in cash, following execution of all Definitive
Agreements and, where applicable, their entry into full legal effect pursuant to
the laws of the Republic of Guinea.


(ii) US$15,000,000 payable, at DANA's sole option, in either cash or in new
ordinary shares of UK£O.15 each in Dana Petroleum plc issued and allotted to HDY
(or its stated nominees), to the value ofUS$15,000,000, such shares to be valued
at the average mid point closing price for the five (5) trading days immediately
preceding the day on which the payment referred to above is made , such payment
or share issue to be made following execution of the PSC Amendment/Restatement
and its entry into full legal effect pursuant to the laws of the Republic of
Guinea. Any shares so issued shall be issued by Dana Petroleum plc credited as
fully paid and shall rank pari passu with the existing ordinary shares in Dana
Petroleum plc in all respects. No additional restrictions or encumbrances shall
be applied to such shares by Dana Petroleum plc which would prevent their
immediate sale by HOY on the open market.


In the event of exercise of the DANA Option, the sum payable pursuant to (ii)
above shall be as may be mutually agreed by the Parties.
 

 
 

--------------------------------------------------------------------------------

 

Right of First Refusal:  The right of first refusal applicable to SCS pursuant
to Article 2.3 of the MoU shall be passed on to DANA pro rata to the DANA
Working Interest.
 
Indemnity:  HDY/SCS shall indemnify and hold harmless DANA in respect of any and
all claims and liabilities in respect of the period prior to the date of
assignment to DANA of the DANA Working Interest.
 
Conditions Precedent:  All necessary approvals and consents by the Government of
the Republic of Guinea and relevant third parties for the acquisition of the
Working Interest by DANA including, without limitation, approval of the
Definitive Agreements, the PSC Amendment/Restatement, and any and all other
ancillary documents of transfer and recordation.




 
 

--------------------------------------------------------------------------------

 
